DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed May 20, 2022 have been fully considered but they are not persuasive.
With regard to independent claim 1, the Applicant argues on page 6 of Remarks that Lee nothing specifying an area of the LADN is apparently received as part of the DNN information.  Therefore, there is no indication that the area of the LADN is determined, transmitted, or used in any of these steps.  The Examiner respectfully disagrees.
It is noted that the Local Area Data Network (LADN) is a data network to which the UE can connect with a LADN session only when the UE is located in a certain area.  On the other hand, the Data Network Name (DNN) is information configured to identify the LADN.  
In light of paragraph 0159 of Lee’s disclosure, the AMF receives the DNN corresponding to the LADN, the AMF identifies if the terminal can establish the session for the LADN connection requested by the UE in the current location.  Since the AMF of Lee determines if the terminal can establish the session based on the received DNN, it means that the AMF determines the LADN because the DNN is used to identify the LADN.  Thus, this teaching of Lee reads on “determining, by the access and mobility management network element, the service area of the LADN,” of claim language. 
With regard to claim 2, the Applicant argues that the exchange of operations 4a & 4b in Fig. 9A is between the SMF and the UDM, not between the AMF and the UDM.  The Examiner respectfully disagrees because claim requires 2 parts: 1) to obtain the service area of the LADN from a unified data management (UDM) network element, and 2) to determine, by the access mobility management element, the service area of the LADN.
In light of Lee, paragraph 0161 discloses that the SMF receives LADN subscription information from a UDM.  This teaching of Lee reads on “to obtain the service area of the LADN from a UDM network element” of claim language.  
In turn, the AMF of Lee then determines the service area of the LADN by receiving a LADN indicator transmitted from the SMF to the AMF in step 10 of Fig. 9B.  This teaching of Lee reads on “determining, by the access mobility management element, the service area of the LADN,” of claim language. 
Based on this above discussion, it should be clear to one of ordinary skilled in the art that Lee discloses the argued features, and more importantly, the combination of references teaches or suggests each and every claim limitation.  Thus, the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-8, 10, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park”, US 2020/0413244) in view of Castellanos Zamora et al. (hereinafter “Castellanos Zamora”, US 2019/0053308), and further in view of Lee et al. (hereinafter “Lee”, US 2019/0182788).
Regarding claim 1, Park discloses a policy update method (i.e., PCF as shown in Fig. 16), comprising: 
receiving, by an access and mobility management network element (i.e., AMF as shown in Fig. 16), updated policy information of a local area data network (LADN) from a policy control network element (i.e., AMF receives a policy update in step 5 from PCF as shown in Fig. 16, and as described in paragraphs 0600-0601); and 
sending, by the access and mobility management network element, the updated policy information to a terminal device in the service area of the LADN according to the instruction information (i.e., AMF sends updated policy in steps 6a-6c as shown in Fig. 16). 
Park, however, does not expressly disclose: 
receiving, by an access and mobility management network element, instruction information from a policy control network element, wherein the instruction information is used to instruct the access and mobility management network element to regionally update the updated policy information;
determining, by the access and mobility management network element, the service area of the LADN; and
after determining the service area of the LADN, sending, by the access and mobility management network element the updated policy information to a terminal device in the service area of the LADN. 
In a similar endeavor, Castellanos Zamora discloses a method and device for network initiated packet data unit, session establishment in a telecommunication network.  Castellanos Zamora also discloses: 
receiving, by an access and mobility management network element, instruction information from a policy control network element (i.e., PCF 60 updates Npcf_AMPolicycontrol_UpdateNotify operation policies/rules towards the UE 51 via the AMF 56 as described in paragraph 0089), wherein the instruction information is used to instruct the access and mobility management network element to regionally update the updated policy information (i.e., “Npcf_AMPolicycontrol_UpdateNotify” message as described in paragraph 0089).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to register to the network for service.  
Furthermore, Lee discloses a method and system for regional data network configuration in wireless communication network.  Lee also discloses:
determining, by the access and mobility management network element, the service area of the LADN (i.e., AMF determines whether the LADN connection is possible in an area where the terminal is currently located as described in paragraph 0030, or perform operation 2 in fig. 9A and/or as described in paragraphs 0158-0159); and
after determining the service area of the LADN, sending, by the access and mobility management network element the updated policy information to a terminal device in the service area of the LADN (i.e., after determining the service area of the LADN in step 2 of Fig. 9A, sending PDU session establishment approval to UE as shown in Fig. 9B). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to check whether the terminal enters a data network access permission region.  

Regarding claims 2, 8, and 15, Park, Castellanos Zamora, and Lee disclose all limitations recited within claims as described above.  Lee also discloses determining, by the access and mobility management network element, the service area of the LADN comprises obtaining the service area of the LADN from a unified data management (UDM) network element (i.e., receiving local data network subscription information from a UDM as described in paragraphs 0161, and 0165, and Figs. 9A & 9B). 

Regarding claims 4, 10, and 17, Park, Castellanos Zamora, and Lee disclose all limitations recited within claims as described above.  Park also discloses wherein the method further comprises: 
determining, by the access and mobility management network element, that the terminal device is in a connected state (i.e., determining CM-CONNECTED state as described in paragraph 0635); and 
the sending, by the access and mobility management network element, the updated policy information to a terminal device in a service area of the LADN according to the instruction information comprises (paragraph 0635): 
sending, by the access and mobility management network element, the updated policy information to the terminal device in the connected state according to the instruction information (i.e., sending NSSP to UE as described in paragraphs 0453, and 0635). 

Regarding claims 6, 12, and 19, Park, Castellanos Zamora, and Lee disclose all limitations recited within claims as described above.  Park, and Castellanos Zamora disclose all limitations recited within claims as described above.  Park also discloses wherein the updated policy information is a user equipment route selection policy (paragraphs 0453 and 0470-0474). 

Regarding claim 7, Park discloses an apparatus (i.e., a network node 2010 as shown in Fig. 20), comprising: 
at least one processor (i.e., processor 211) coupled with a memory (i.e., memory 2012), wherein the at least one processor is configured to execute instructions stored in the memory (paragraphs 0643-0645), to enable the apparatus to perform the following operations: 
receiving updated policy information of a local area data network (LADN) from a policy control network element (i.e., AMF receives a policy update in step 5 from PCF as shown in Fig. 16, and as described in paragraphs 0600-0601); and 
sending the updated policy information to a terminal device in the service area of the LADN according to the instruction information (i.e., AMF sends updated policy in steps 6a-6c as shown in Fig. 16). 
Park, however, does not expressly disclose: 
receiving instruction information from a policy control network element, wherein the instruction information comprises an instruction to regionally update the updated policy information; 
determining, by the access and mobility management network element, the service area of the LADN; and
after determining the service area of the LADN, sending the updated policy information to a terminal device in the service area of the LADN. 
In a similar endeavor, Castellanos Zamora discloses a method and device for network initiated packet data unit, session establishment in a telecommunication network.  Castellanos Zamora also discloses:
receiving instruction information from a policy control network element (i.e., PCF 60 updates Npcf_AMPolicycontrol_UpdateNotify operation policies/rules towards the UE 51 via the AMF 56 as described in paragraph 0089), wherein the instruction information comprises an instruction to regionally update the updated policy information (i.e., “Npcf_AMPolicycontrol_UpdateNotify” message is sent from PCF 60 towards UE 51 via AMF 56 paragraph 0089).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to register to the network for service.  
Furthermore, Lee discloses a method and system for regional data network configuration in wireless communication network.  Lee also discloses:
determining, by the access and mobility management network element, the service area of the LADN (i.e., AMF determines whether the LADN connection is possible in an area where the terminal is currently located as described in paragraph 0030, or perform operation 2 in fig. 9A and/or as described in paragraphs 0158-0159); and
after determining the service area of the LADN, sending the updated policy information to a terminal device in the service area of the LADN (i.e., after determining the service area of the LADN in step 2 of Fig. 9A, sending PDU session establishment approval to UE as shown in Fig. 9B). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to check whether the terminal enters a data network access permission region.  

Regarding claim 13, Park discloses a system, comprising: 
a policy control apparatus, configured to obtain updated policy information of a local area data network (LADN), and to send the updated policy information to an access and mobility management apparatus (i.e., PCF sends a Policy Update in step 5 to UE via AMF as shown in Fig. 16); and 
the access and mobility management apparatus, configured to send the updated policy information to a terminal device in the service area of the LADN according to the instruction information (i.e., AMF sends Updated Policy in steps 6a-6c as shown in Fig. 16). 
Park, however, does not expressly disclose: 
a policy control apparatus, configured to send instruction information to an access and mobility management apparatus, wherein the instruction information instructs the access and mobility management apparatus to regionally update the updated policy information; 
the access and mobility management network element configured to determine an access area of the LADN; and
after determining the access area of the LADN, to send the updated policy information to a terminal device in the service area of the LADN. 
In a similar endeavor, Castellanos Zamora discloses a method and device for network initiated packet data unit, session establishment in a telecommunication network.  Castellanos Zamora also discloses: 
a policy control apparatus, configured to send instruction information to an access and mobility management apparatus (i.e., PCF 60 updates Npcf_AMPolicycontrol_UpdateNotify operation policies/rules towards the UE 51 via the AMF 56 as described in paragraph 0089), wherein the instruction information instructs the access and mobility management apparatus to regionally update the updated policy information (i.e., “Npcf_AMPolicycontrol_UpdateNotify” message is sent from PCF 60 towards UE 51 via AMF 56 paragraph 0089). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to register to the network for service.  
Furthermore, Lee discloses a method and system for regional data network configuration in wireless communication network.  Lee also discloses:
the access and mobility management network element configured to determine an access area of the LADN (i.e., AMF determines whether the LADN connection is possible in an area where the terminal is currently located as described in paragraph 0030, or perform operation 2 in fig. 9A and/or as described in paragraphs 0158-0159); and
after determining the access area of the LADN, to send the updated policy information to a terminal device in the service area of the LADN (i.e., after determining the service area of the LADN in step 2 of Fig. 9A, sending PDU session establishment approval to UE as shown in Fig. 9B). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to check whether the terminal enters a data network access permission region.  

Regarding claim 14, Park, Castellanos Zamora, and Lee disclose all limitations recited within claims as described above.  Park also discloses wherein the policy control apparatus is configured to receive the updated policy information of the LADN from a unified data repository network element, or from an application function network element, or from a network exposure function network element (i.e., UDR as described in paragraphs 0225, and 0230). 
Claim 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Castellanos Zamora, in view of Lee, and further in view of Ahmad et al. (hereinafter “Ahmad”, US 2019/0387428).
Regarding claims 3, 9, and 16, Park, Castellanos Zamora, Lee disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Ahmad discloses quality of service management for interworking between different communication architectures.  Ahmad also discloses wherein before sending, by the access and mobility management network element, the updated policy information, the method further comprises: 
determining, by the access and mobility management network element, that the terminal device is in an idle state (paragraph 0125); and 
caching, by the access and mobility management network element, the updated policy information (i.e., storing S-NSSAI values in idle mode as described in paragraph 0125). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly provide the stored information when the UE is entered back in connected state.


Claim 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Castellanos Zamora in view of Lee and further in view of Yoo et al. (hereinafter “Yoo”, US 2017/0289791).
Regarding claims 5, 11, and 18, Park, Castellanos Zamora, and Lee disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims
In a similar endeavor, Yoo discloses a communication method and apparatus using network slice.  Yoo also discloses wherein the updated policy information comprises identification information of the LADN and identification information of an application deployed in the LADN (paragraphs 0010 and 0256). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the communication session. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644